
	
		I
		111th CONGRESS
		1st Session
		H. R. 1850
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2009
			Ms. DeGette (for
			 herself and Mr. Platts) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend titles V, XVIII, and XIX of the Social Security
		  Act to promote tobacco use cessation under the Medicare Program, the Medicaid
		  Program, and the maternal and child health program.
	
	
		1.Short titleThis Act may be cited as the
			 Quit Smoking for Life Act of
			 2009.
		2.Coverage of
			 counseling for cessation of tobacco use under the Medicare program
			(a)CoverageSection
			 1861(s)(2) of the Social Security Act
			 (42 U.S.C. 1395x(s)(2)) is amended—
				(1)in subparagraph
			 (DD), by striking and at the end;
				(2)in subparagraph
			 (EE), by adding and at the end; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(FF)counseling for cessation of tobacco
				use (as defined in section
				1861(hhh));
						.
				(b)Services
			 describedSection 1861 of such Act (42 U.S.C. 1395x) is further
			 amended by adding at the end the following new subsection:
				
					(hhh)Counseling for
				cessation of tobacco use(1)Subject to paragraph (2),
				the term counseling for cessation of tobacco use means diagnostic,
				therapy, and counseling services for cessation of tobacco use, for individuals
				who use tobacco products or are being treated for tobacco use,
				furnished—
							(A)by or under the supervision of a
				physician; or
							(B)by any other health care professional
				who—
								(i)is legally authorized to furnish
				such services under State law (or the State regulatory mechanism provided by
				State law) of the State in which the services are furnished; and
								(ii)is authorized to receive payment
				for other services under this title or is designated by the Secretary for this
				purpose.
								(2)Such term is limited to—
							(A)services that are included in the most
				current clinical practice guidelines on treating tobacco use and dependence
				issued by the Public Health Service; and
							(B)such other services that the Secretary
				recognizes to be
				effective.
							.
			(c)Payment;
			 elimination of deductible
				(1)PaymentSection
			 1833(a)(1) of such Act (42 U.S.C. 1395l(a)(1)) is amended—
					(A)by striking
			 and before (W); and
					(B)by inserting
			 before the semicolon at the end the following: , and (X) with respect to
			 counseling for cessation of tobacco use (as defined in section 1861(hhh)), the
			 amount paid shall be 80 percent of the lesser of the actual charge for the
			 service or the amount determined by a fee schedule established by the Secretary
			 for purposes of this clause.
					(2)Elimination of
			 deductibleThe first sentence of section 1833(b) of such Act (42
			 U.S.C. 1395l(b)) is amended—
					(A)by striking
			 and before (9); and
					(B)by inserting
			 before the period the following: , and (10) such deductible shall not
			 apply with respect to counseling for cessation of tobacco use (as defined in
			 section 1861(hhh)).
					(d)Effective
			 DateThe amendments made by this section shall apply to services
			 furnished on or after January 1 of the first calendar year that begins at least
			 6 months after the date of the enactment of this Act.
			3.Coverage of
			 tobacco cessation pharmacotherapy under the Medicare program
			(a)Inclusion of
			 tobacco cessation agents as covered drugsSection 1860D–2(e)(1) of the Social
			 Security Act (42 U.S.C. 1395w–102(e)(1)) is amended—
				(1)in subparagraph
			 (A), by striking or after the semicolon at the end;
				(2)in subparagraph
			 (B), by striking the comma at the end and inserting ; or;
			 and
				(3)by
			 inserting after subparagraph (B) the following new subparagraph:
					
						(C)any agent approved by the Food and Drug
				Administration for purposes of promoting, and when used to promote, tobacco use
				cessation that may be dispensed without a prescription (commonly referred to as
				an over-the-counter drug), but only if such an agent is
				prescribed by a physician (or other person authorized to prescribe under State
				law),
						.
				(b)Establishment of
			 categories and classes consisting of tobacco cessation
			 agentsSection 1860D–4(b)(3)(C) of the Social Security Act (42
			 U.S.C. 1395w–104(b)(3)(C)) is amended by adding at the end the following new
			 clause:
				
					(iv)Categories and
				classes of tobacco cessation agentsThere shall be a therapeutic category or
				class of covered part D drugs consisting of agents approved by the Food and
				Drug Administration for cessation of tobacco use. Such category or class shall
				include tobacco cessation agents described in subparagraphs (A) and (C) of
				section
				1860D–2(e)(1).
					.
			4.Coverage of
			 counseling and medication for cessation of tobacco use under the Medicaid
			 program
			(a)Dropping
			 exception from medicaid prescription drug coverage for tobacco use cessation
			 medications
				(1)In
			 generalSection 1927(d)(2) of the Social Security Act (42 U.S.C. 1396r–8(d)(2)) is
			 amended—
					(A)by striking
			 subparagraph (E);
					(B)by redesignating
			 subparagraph (F) through (K) as subparagraphs (E) through (J), respectively;
			 and
					(C)in subparagraph (F), as so redesignated, by
			 inserting before the period at the end the following: , other than
			 agents approved by the Food and Drug Administration for purposes of promoting,
			 and when used to promote, tobacco use cessation (regardless, for purposes of
			 this title only, of whether such agents may be dispensed only upon prescription
			 or may be dispensed without a prescription (commonly referred to as an
			 over-the-counter drug), but only if such an agent is prescribed
			 by a physician (or other person authorized to prescribe under State
			 law)).
					(2)Conforming
			 amendmentSection
			 1860D–2(e)(2)(A) of the Social Security Act (42 U.S.C. 1395w–102(e)(2)(A)) is
			 amended by striking , other than subparagraph (E) of such section
			 (relating to smoking cessation agents),.
				(b)Requiring
			 coverage of tobacco use cessation counselingSection 1905(a)(4)
			 of such Act (42 U.S.C. 1396d(a)(4)) is amended—
				(1)by striking
			 and before (C); and
				(2)by
			 adding at the end the following: , and (D) counseling for cessation of
			 tobacco use (as defined in section 1861(hhh));.
				(c)Treatment of
			 tobacco cessation services and medications as services related to
			 pregnancySection 1905 of
			 such Act is amended by adding at the end the following new subsection:
				
					(y)Services described in subsection (a)(4)(D)
				shall be treated as services related to pregnancy with respect to women during
				pregnancy (and during the 60-day period beginning on the last day of the
				pregnancy).
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1 of the first calendar year that begins
			 at least 6 months after the date of the enactment of this Act.
			5.Promoting
			 cessation of tobacco use under the maternal and child health program
			(a)Quality Maternal
			 and Child Health Services includes tobacco use cessation counseling and
			 medicationsSection 501 of the Social Security Act (42 U.S.C. 701) is amended
			 by adding at the end the following new subsection:
				
					(d)For purposes of this title, counseling for
				cessation of tobacco use (as defined in section 1861(hhh)), drugs and
				biologicals used to promote tobacco use cessation (regardless of whether such
				drugs or biologicals may be dispensed only upon prescription or may be
				dispensed without a prescription (commonly referred to as an
				over-the-counter drug), but only if such a drug or biological is
				prescribed by a physician (or other person authorized to prescribe under State
				law)), and the inclusion of antitobacco messages in health promotion counseling
				shall be considered to be part of quality maternal and child health
				services.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			
